Name: 2005/124/EC: Commission Decision of 10 February 2005 authorising certain Member States to use information from sources other than statistical surveys for the 2005 survey on the structure of agricultural holdings (notified under document number C(2005) 284)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  Europe;  agricultural structures and production;  farming systems
 Date Published: 2005-10-18; 2005-02-11

 11.2.2005 EN Official Journal of the European Union L 39/55 COMMISSION DECISION of 10 February 2005 authorising certain Member States to use information from sources other than statistical surveys for the 2005 survey on the structure of agricultural holdings (notified under document number C(2005) 284) (Only the Danish, German, Estonian, English, Finnish, French, Dutch, Slovenian, and Swedish texts are authentic) (2005/124/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (1), and in particular Article 8(2) thereof, Whereas: (1) When determining the characteristics to be surveyed, an effort should be made to limit, as far as possible, the burden on respondents to the survey. In accordance with Article 8(2) of Regulation (EEC) No 571/88, certain Member States have asked to be authorised to use, in the 2005 survey on the structure of agricultural holdings, for certain characteristics, information that is already available from sources other than statistical surveys. (2) The results of the Farm Structure Surveys are of great importance to the common agricultural policy. It is necessary to maintain a high quality of information, and therefore the use of data from sources other than statistical surveys can only be accepted if these data are as reliable as those from statistical surveys. (3) The Member States having asked to be authorised to use data from sources other than statistical surveys have provided the Commission with technical documentation as to the relevance and the accuracy of these sources. Following examination of this technical documentation, the authorisations requested by the Member States should be granted. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics established by Council Decision 72/279/EEC (2), HAS ADOPTED THIS DECISION: Article 1 1. The Member States listed in the Annex are authorised to use information already available from sources other than statistical surveys in the Farm Structure Survey 2005 for certain characteristics. Those sources shall be as set out in the Annex. 2. The Member States concerned shall take the necessary measures to ensure that this information is of at least equal quality to information obtained from statistical surveys. They shall provide a report assessing the quality of these information sources. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 10 February 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 56, 2.3.1988, p. 1. Regulation as last amended by Commission Regulation (EC) No 2139/2004 (OJ L 369, 16.12.2004, p. 26). (2) OJ L 179, 7.8.1972, p. 1. ANNEX Member States authorised to use sources other than statistical surveys in the Farm Structure Survey 2005 Member State Sources Legal basis Belgium Lists of the beneficiaries of public aids within the framework of productive investments and rural development measures Regulation (EC) No 1257/1999 (1) Denmark Integrated Administration and Control System Regulation (EC) No 1782/2003 (2) Organic Farming Register Regulation (EEC) No 2092/91 (3) System for the identification and registration of bovine animals Regulation (EC) No 1760/2000 (4) System for the registration of financial aids for rural development Regulation (EC) No 1257/1999 Germany Integrated Administration and Control System Regulation (EC) No 1782/2003 System for the identification and registration of bovine animals Regulation (EC) No 1760/2000 Estonia Organic Farming Register Regulation (EEC) No 2092/91 Register of Agricultural Support Regulation (EC) No 1782/2003 Netherlands Integrated Administration and Control System Regulation (EC) No 1782/2003 System for the registration of financial aids for rural development Regulation (EC) No 1257/1999 National Farm Register Regulation concerning registration and distribution of data, 16 March 1995 Austria Integrated Administration and Control System Regulation (EC) No 1782/2003 Register of bovine animals Regulation (EC) No 1760/2000 Slovenia Integrated Administration and Control System Regulation (EC) No 1782/2003 Records of financial supports Agriculture Act (OJ of the Republic of Slovenia, No 54/2000) Statistical Register of Agricultural Holdings National Statistics Act (OJ of the Republic of Slovenia No 45/95 and No 9/01) Finland Integrated Administration and Control System Regulation (EC) No 1782/2003 Sweden Integrated Administration and Control System Regulation (EC) No 1782/2003 System for the identification and registration of bovine animals Regulation (EC) No 1760/2000 United Kingdom Integrated Administration and Control System Regulation (EC) No 1782/2003 System for the identification and registration of bovine animals Regulation (EC) No 1760/2000 Records of Financial Supports Regulation (EC) No 1257/1999 Organic Farming Register Regulation (EEC) No 2092/91 (1) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2217/2004 (OJ L 375, 23.12.2004, p. 1). (3) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 1481/2004 (OJ L 272, 20.8.2004, p. 11). (4) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the Act of accession of 2003.